Citation Nr: 0116023	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) pension benefits, in 
excess of the monthly amount of $155.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 special apportionment 
decision of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO awarded the veteran's spouse an additional $10 per 
month to $155 from the veteran's pension benefits on behalf 
of herself.


FINDINGS OF FACT

1.  The veteran is in receipt of VA pension benefits which 
include an additional amount for appellant as a dependent. 

2.  The appellant has been awarded an apportionment of the 
veteran's benefits in the amount of $155. 

3.  An award of additional special apportionment to the 
appellant alone is not warranted on the basis of demonstrated 
hardship. 


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
disability pension benefits to the appellant in her own right 
are not met.  38 U.S.C.A. § 5307 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the appellant.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the appellant or the veteran by the 
Board's consideration of this matter.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
May 2000 special apportionment decision  on appeal and the 
August 2000 statement of the case informed the appellant of 
the reasons and bases for the determination of the grant of 
an apportionment of $155 per month, but the denial of an 
amount in excess of $155.  In the August 2000 statement of 
the case, the RO also included the pertinent regulations that 
applied to the appellant's apportionment claim.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the appellant is presumed 
to have received these notifications.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

Also, the Board notes that following the appellant's claim 
for an increased apportionment, the RO informed the veteran 
of the claim and requested his approval on the amount it was 
going to grant the appellant.  The veteran was notified of 
his appeal rights at that time.  Following the appellant's 
appeal of the May 2000 decision, the RO informed the veteran 
that the appellant was seeking an apportionment in excess of 
$155 per month and allowed the veteran an opportunity to 
respond to the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals.  This is in compliance with VA's duty to 
assist.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

The record reflects that the veteran is in receipt of pension 
benefits in the amount of approximately $1,200 per month.  
The veteran and the appellant are married and not living in 
the same house.  In an August 1994 special apportionment 
decision, the RO granted the appellant apportionment of the 
veteran's disability pension benefits in the amount of $135 
per month, effective March 1, 1994.  An apportionment of $145 
per month was granted in a January 1998 Special Apportionment 
Decision, effective February 1, 1997.

In October 1999, the appellant filed a claim for an increased 
apportionment of the veteran's pension benefits.  In a VA 
Form 20-5655, Financial Status Report, the appellant reported 
she had income of 8,852 pesos per month.  She stated she had 
expenses of 11,500 pesos per month, which included 5000 pesos 
for food, 200 pesos for utilities, 5000 pesos for medical 
expenses, 300 pesos for laundry, and 1000 pesos for the cost 
of having someone there to help her when she was ill.  The 
appellant stated she was unable to pay any of her debts 
anymore.  

In January 2000, a field examination was requested.  The 
adjudication officer stated he wanted to verify the veteran's 
spouse's identity and assess her physical, as well as mental, 
condition.  

In a statement from the veteran, received in February 2000, 
he stated he received an average monthly income of 3,318.22 
pesos, which excluded his VA pension benefits.  He stated he 
paid 45,000 pesos to support his grandchildren and had 
monthly living expenses totaling 20,000 pesos.  

In a VA Form 20-5655, received in March 2000, the appellant 
stated she was receiving a monthly income of 10,074.82 pesos 
and had monthly expenses of 11,500 pesos, which included 5000 
pesos for food, 300 pesos for utilities, 5000 pesos for 
medical expenses, 200 pesos for laundry, and 1000 pesos for a 
maid.  

In a March 2000 field examination report, the field examiner 
stated he was able to verify the appellant's identification 
and that the appellant was observed to be ambulatory without 
assistance and could attend to her daily needs without 
assistance.  He noted the appellant was suffering from 
pulmonary tuberculosis, hypertension, chronic pneumonia, and 
emphysema.  She was described as being 4'11" and 80 pounds.  
The field examiner stated the appellant had $211.32 in a bank 
account.

In the May 2000 special apportionment decision, the RO 
determined that the veteran had a net income of $580 per 
month and that the appellant had a negative net income of $53 
per month.  The RO determined that an increased apportionment 
to $155 per month was warranted.  

In the appellant's notice of disagreement, submitted in July 
2000, she stated the $155 per month was "miserably 
insufficient" and that she had to pay for x-rays, blood, 
sputum tests, and for laboratory tests for accurate diagnoses 
of her "rapidly deteriorating health."  In the appellant's 
VA Form 9, Appeal to the Board of Veterans' Appeals, she 
stated she now had her two granddaughters and her daughter 
all living with her and under her custody after they had been 
abandoned by the daughter's husband.

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary. 

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the childrens' support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee. 

After having carefully reviewed the evidence of record, 
including the appellant's contentions, the Board finds that 
an increased apportionment is not warranted under 38 C.F.R. 
§ 3.451.  The appellant claims that she needs someone to take 
care of her, which costs her 1000 pesos a month; however, 
when she met with the field examiner, he noted the appellant 
was fully ambulatory without any assistance and could attend 
to her daily needs without assistance.  Thus, the Board finds 
that the 1000 pesos per month is excessive.  Additionally, 
the appellant claimed she did not have any money in the bank.  
The field examiner noted she had over $200 in a bank account.  
Thus, the Board finds that there are bases to question the 
accuracy of the appellant's report of her expenses, which she 
claims exceed her income.

The RO has already awarded apportionment in an amount equal 
to the amount the veteran is entitled by virtue of having a 
spouse as a dependent.  Furthermore, the veteran has alleged 
that his only sources of income are his VA pension benefits 
and his retirement benefits.  He also reported he pays 45,000 
pesos to support his grandchildren-the same children that 
the appellant alleges of whom she is taking care.  The Board 
finds that the veteran does not currently have the means to 
provide any more support, as he is supporting himself and his 
grandchildren.  As such, the Board finds that an increased 
apportionment is not warranted in this case, as actual 
hardship supporting additional monies is not demonstrated by 
the evidence of record.



ORDER

Apportionment of the veteran's disability pension benefits in 
excess of $155 per month on behalf of the appellant is 
denied. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

